   20-05027-rbk Doc#120 Filed 10/27/20 Entered 10/27/20 11:13:34 Ntc/Hrg AP int ptys Pg
                                        1 of 2
                     UNITED STATES BANKRUPTCY COURT
                            Western District of Texas

                                                              Bankruptcy Case
                                                                              20−50805−rbk
                                                                         No.:
                                                                 Chapter No.: 11
IN RE: KrisJenn Ranch, LLC , Debtor(s)

                                                          Adversary Proceeding
                                                                               20−05027−rbk
                                                                          No.:
                                                                        Judge: Ronald B. King
                                                      Krisjenn Ranch, LLC,
                                                      Krisjenn Ranch, LLC,
                                                      Series Uvalde Ranch,
                                                      Krisjenn Ranch, LLC,
                                                      Series Pipeline Row
                                                      Plaintiff
                                                 v.
                                                      DMA Properties, Inc. et
                                                      al.
                                                      Defendant



                                       NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   VIA TELEPHONE: (888)278−0296; AC:9198559

     on   11/23/20 at 02:00 PM

     TELEPHONIC Hearing to Consider and Act Upon the Following: DIAL IN INFORMATION IS AS
     FOLLOWS: (888) 278−0296 Access Code 9198559# (1) IF TIME ESTIMATE EXCEEDS 20 MINUTES OR
     (2) IF EXHIBITS WILL BE OFFERED PLEASE CONTACT DEANNA CASTLEBERRY @
     deanna_castleberry@txwb.uscourts.gov (related document(s): 117 Motion For Partial Summary Judgment on
     Frank Daniel Moore's Claims Filed by Charles John Muller IV, Ronald J. Smeberg for Plaintiff Krisjenn
     Ranch, LLC. Krisjenn Ranch, LLC. Series Uvalde Ranch, Krisjenn Ranch, LLC. Series Pipeline Row,
     Counter Defendants Krisjenn Ranch, LLC. Krisjenn Ranch, LLC. Series Uvalde Ranch, Krisjenn Ranch,
     LLC. Series Pipeline Row, Krisjenn Ranch, LLC. Krisjenn Ranch, LLC. Series Uvalde Ranch, Krisjenn
     Ranch, LLC. Series Pipeline Row. AND 118 Motion For Partial Summary Judgment on DMA'S Claims Filed
     by Charles John Muller IV, Ronald J. Smeberg for Plaintiff Krisjenn Ranch, LLC. Krisjenn Ranch, LLC.
     Series Uvalde Ranch, Krisjenn Ranch, LLC. Series Pipeline Row, Counter Defendants Krisjenn Ranch, LLC.
     Krisjenn Ranch, LLC. Series Uvalde Ranch, Krisjenn Ranch, LLC. Series Pipeline Row, Krisjenn Ranch,
     LLC. Krisjenn Ranch, LLC. Series Uvalde Ranch, Krisjenn Ranch, LLC. Series Pipeline Row. Hearing
     Scheduled For 11/23/2020 at 2:00 PM at VIA TELEPHONE−Conference Dial−In Number: (888)278−0296;
     Access Code: 9198559 (Castleberry, Deanna)


Dated: 10/27/20
                                                         Barry D. Knight
20-05027-rbk Doc#120 Filed 10/27/20 Entered 10/27/20 11:13:34 Ntc/Hrg AP int ptys Pg
                                     2 of 2
                                            Clerk, U. S. Bankruptcy Court




                                                                            [Hearing Notice (AP)] [NtchrgAPap]
